--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS AGREEMENT made as of the 12th day of August, 2009.

BETWEEN:

> > > > BRECHEISEN COMPANY, INC., a Kansas corporation, KEITH D. BRECHEISEN and
> > > > LORNA J. BRECHEISEN, all having an address at P.O. Box 19248, Jean, NV
> > > > 89019, Tel: (702) 874-1625 / Fax: (702) 874-1645;having
> > > > 
> > > > (collectively hereinafter referred to as the "Licensors")

OF THE FIRST PART

AND:

> > > > ROYAL MINES AND MINERALS CORP., a Nevada corporation, having its
> > > > principal place of business located at Suite 112, 2580 Anthem Village
> > > > Dr., Henderson, NV 89052;
> > > > 
> > > > (hereinafter referred to as the "Licensee")

OF THE SECOND PART

WHEREAS:

A.                                 The Licensors have developed a formula and
process for the recovery of encapsulated metals from ore known as low
temperature chemical fusion (hereinafter referred to as the "Process"); and

B.                                The parties wish that the Licensors grant a
license to the Licensee to utilize the Process and to operate Plants in the
Designated Territory (as hereinafter defined) on the terms and conditions
hereinafter set forth.

NOW THEREFORE in consideration of the sum of $1.00, the receipt and sufficiency
of which is acknowledged, and of the mutual covenants and agreements hereinafter
provided, the parties have agreed and to hereby agree as follows:

1.                                INTERPRETATION

1.01                            Definitions. In this Agreement and in any
schedules or amendments hereto, the following terms shall have the following
meanings:

  (a)

"Affiliated", for the purposes of this agreement, a company will be affiliated
with the Licensee if it is controlled by the Licensee or its directors or
officers or has directors or officers in common with the Licensee;

        (b)

"Designated Territory" means the geographical areas of Maricopa County, Arizona
and Clark County, Nevada;

        (c)

"End Products" means gold, silver, platinum and other metals produced from ore;

        (d)

"Gross Revenue" means all revenue received or accrued by the Licensee earned
from the application of the Process or the sale of End Products from the
application of the Process by the Licensee within the Designated Territory;


--------------------------------------------------------------------------------

2


  (e)

"Gross Revenue Royalty" means a royalty equal to eight (8%) percent of Gross
Revenue.

        (f)

"Plants" means the Licensee's existing mineral processing plant in Maricopa
County, Arizona and any other plants the Licensee may construct in Maricopa
County, Arizona or Clark County, Nevada; and

        (g)

"Process" means the formula and process for low temperature chemical fusion as
disclosed to the Licensors by the Licensee.

2.                              APPOINTMENT AS LICENSEE

2.01                          Grant of License Rights. Subject to the provisions
herein and for the duration of this Agreement,the Licensors hereby grant to the
Licensee the exclusive right and license to utilize and apply the Process in its
Plants within the Designated Territory and for processing ores, regardless of
the place of origin, in such plants.

2.02                          Sub-Licensing. With the exception of companies
Affiliated with the Licensee, the Licensee is not authorized to grant
sub-licenses without the written approval of the Licensors.

3.                              ROYALTY PAYMENTS

3.01                          Royalties. As consideration for the license of
rights hereby granted, the Licensee shall pay to the Licensors the Gross Revenue
Royalty. The Gross Revenue Royalty shall be paid to the Licensors within 30 days
of the completion of each calendar month.

3.02                          Financial Statements. The Licensee shall provide
to the Licensors financial statements and other documentation disclosing the
amount of Gross Revenues from the use of the Process. The financial statements
and other documentation shall be delivered to the Licensors within 120 days of
the Licensee's fiscal year end. The Licensee shall grant, and does hereby grant,
to the Licensors the right to have its duly authorized representatives attend at
the premises of the Licensee during normal working hours to examine the
financial records of the Licensee for the purpose of verification of the Gross
Revenues, as and when the Licensors advise the Licensee in writing of its
intention to seek such access. The Licensors shall deliver to the Licensee
written notice of their desire to review the Licensee's financial records
relating to this Agreement, which written notice shall be delivered to the
Licensee in accordance with Section 7.06 herein and no less than ten (10)
business days prior to the date of such review by the Licensors. Any review
shall be at the expense of the Licensors. The Licensors shall only have the
right to conduct such a review once during any 12 month period.

3.03                          Adjustment. The parties hereto agree that within
fifteen (15) business days of the delivery of the financial statements and other
relevant documentation, the parties shall, if required, adjust the amount of the
royalty payments paid by the Licensee to the Licensors pursuant to paragraph
3.01 herein. If the Licensee has overpaid the Licensors, the Licensors shall
reimburse the Licensee within fifteen (15) days of receipt of notice of such
overpayment. If the Licensee has underpaid the Licensors, the Licensee shall pay
the Licensors the amount of such underpayment within fifteen (15) days of
receipt of notice of such underpayment.

4.                              COVENANTS OF LICENSORS

4.01                          Technical Support. The Licensors agree to assist
the Licensee by providing such technical support with respect to the utilization
of the Process as the Licensee may reasonably request.

4.02                          Representations and Warranties of the Licensors.
The Licensors represent and warrant to the Licensee that:

--------------------------------------------------------------------------------

3


  (a)

the Licensors own the Process free and clear of any liens, charges or
encumbrances and have the power and right to grant all rights granted to the
Licensee under the terms of this Agreement;

        (b)

the execution and delivery of this Agreement and the exercise of the rights
granted herein will not result in a breach of any term or provision of or
constitute a default under or conflict with any agreement, judgment, decree,
court order or other instrument to which the Licensors are a party or by which
they are bound; and

        (c)

the Licensors have not granted any other right or license to use or exploit the
Process to any other party for or in the Designated Territory.

5.                             CONFIDENTIAL INFORMATION

5.01                          Confidential Information. The Licensors and the
Licensee acknowledge and agree with each other that all information connected
with the Process, including without limitation, all information, data, formulae,
process-flow or apparatus design is confidential, and the Licensee and the
Licensors covenant and agree with each other to use their best efforts to ensure
that such information does not become public knowledge and undertake not to
disclose such information or any part thereof to any other person except to
their respective consultants, sub-contractors and employees as may be necessary
to carry out their respective rights and obligations under this Agreement. The
Licensee hereby further covenants and agrees with the Licensors that the
Licensee shall require each and every one of its employees, consultants, or
sub-contractors who are provided with any information in respect of the
operation of the Process or related knowledge to sign confidentiality
agreements.

6.                             DURATION

6.01                          Duration. This Agreement shall remain in force for
a period of ninety-nine (99) years from the date first above written.

7.                             GENERAL PROVISIONS

7.01                          Governing Law. This Agreement shall be governed
and interpreted in accordance with the laws of the State of Nevada and the
parties agree to submit all disputes arising hereunder to the courts of the
State of Nevada. Notwithstanding the foregoing, either party may apply to an
appropriate court in any part of the Designated Territory or elsewhere for any
injunction or other like remedy to restrain the other party from committing any
breach or any anticipated breach of this Agreement and for consequential relief.

7.02                          Entire Agreement. This Agreement constitutes the
entire agreement between the parties hereto relating to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties and there
are no general or specific warranties, representations or other agreements by or
among the parties in connection with the entering into of this Agreement or the
subject matter hereof except as specifically set forth herein.

7.03                          Amendments. No erasure of or addition to any
portion of this Agreement except filling in of blank spaces and lines shall be
binding upon the parties unless it is in writing signed by duly authorized
officers of both parties.

7.04                          No Waiver. No departure from or waiver of the
terms of this Agreement shall be deemed to authorize any prior or subsequent
departure or waiver or require its continuation.

--------------------------------------------------------------------------------

4


7.05                          Severability. If any provision of this Agreement
or the application of such provision shall be held illegal or unenforceable
under any laws of any jurisdiction applicable to the Agreement the remainder of
the Agreement or the application of such provision to other persons or
circumstances shall not be affected thereby.

7.06                          Notice. Any notice required or permitted to be
given under this Agreement shall be in writing and may be given by any means
reasonably calculated to reach the other party, including, without limiting the
generality of the foregoing, hand delivery (whether by courier or otherwise),
telegram, cablegram, telefax or prepaid mail addressed to such party at its
address as set forth on page one of this Agreement. Such notice if given by hand
delivery shall be deemed to be received on the day delivered, if given by
telegram, telefax, or cablegram shall be deemed to have been received on the day
following dispatch thereof and notice given as aforesaid by prepaid mail shall
be deemed to have been received five (5) days after the mailing thereof. Either
party may by notice in writing given as herein provided change its address for
notice hereunder and such address as so changed shall be deemed to be the
address of such party for the purposes of notice hereunder. Notwithstanding the
foregoing, any notice of default to be given to the Licensee by the Company,
which pursuant to the terms of this Agreement could result in a termination of
this Agreement, must be hand-delivered to a director or officer of the Licensee.

7.07                          Headings. The headings in this Agreement are
inserted for convenience of reference only and are not intended to be used as an
aid to the interpretation of the provisions hereof.

7.08                          Assignment. The Licensors shall be entitled
without restriction to assign the whole or any part of this Agreement. The
Licensee may not assign the whole or any part of this Agreement without the
Licensors' prior written consent.

7.09                          Separate Counsel. This Agreement has been prepared
by O’Neill Law Group PLLC as legal counsel for the Licensee, and the Licensors
acknowledge and agree that they have been advised to seek separate legal counsel
with respect to the matters contained in this Agreement.

7.10                          Enurement. This Agreement shall be binding upon
and shall enure to the benefit of the respective parties hereto and their
successors and permitted assigns.

7.11                          Counterparts. This Agreement may be executed in
one or more counterparts, all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------

5

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first above written.

BRECHEISEN COMPANY, INC.   by its authorized signatory:           /s/ Keith D.
Brecheisen   Signature Of Authorized Signatory       Keith D. Brecheisen,
President   Name and Title of Authorized Signatory  




SIGNED, SEALED AND DELIVERED BY     KEITH D. BRECHEISEN in the presence of:    
            /s/ James T. Roe, III   /s/ Keith D. Brecheisen Signature of Witness
  KEITH D. BRECHEISEN             James T. Roe, III     Name of Witness        
        Address of Witness                             SIGNED, SEALED AND
DELIVERED BY     LORNA J. BRECHEISEN in the presence of:                 /s/
James T. Roe, III   /s/ Lorna J. Brecheisen Signature of Witness   LORNA J.
BRECHEISEN       James T. Roe, III     Name of Witness                 Address
of Witness                             ROYAL MINES AND MINERALS CORP.     by its
authorized signatory:                 /s/ K. Ian Matheson     Signature Of
Authorized Signatory                 K. Ian Matheson, President     Name and
Title of Authorized Signatory    

 

--------------------------------------------------------------------------------